DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species A1, Species B1, and Species C2 in the reply filed on July 19th, 2021 is acknowledged.
Claims 12, 13, 16, and 26-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2, 3, 6, and 21-25, directed to the process of making or using an allowable product are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 3rd, 2020 is hereby withdrawn (the invention and species restrictions are all withdrawn). In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2, 3, 6, 12, 13, 16, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Linderman (U.S. Patent 9,402,726) discloses a fluoroscopy system comprising a computer including a processor and memory with programming configured to capture images of a patient, such as A-P images (column 107 lines 58-63), with an implanted acetabular cup (see column 100 lines 51-52) and measuring/determining the anterior rotation of the acetabular cup (column 100 lines 53-54). Linderman further discloses a method of using the device as discussed above. Linderman fails to disclose device wherein the computer measures the inclination of the acetabular cup from the captured images, the computer accessing a database of calibration data, such as images, for different types of imaging devices, the computer providing a GUI to allow the selection of type of imaging device, the computer processing the image device selection, the computer generating a revised inclination angle based on the measured inclination angle and the calibration data to account for image distortion associated with the selected imaging device, and the computer providing the revised inclination angle via the GUI. 
Krause (U.S. Patent 6,711,432) teaches a fluoroscopy device comprising a computer including a processor and memory programmed to capture fluoroscopic images of a patient and calibrating the fluoroscopic images with a computer system as known in the art (column 12 lines 32-53) and updating and determining implant placement based on the calibrated images (column 12 lines 54-67), wherein the device may be used in total hip procedures (column 17 lines 21-22).

 Arata (U.S. Publication 2004/0127788) teaches a fluoroscopy system comprising a computer including a processor and memory programmed to calibrate images for different types of imaging devices (paragraph 25-28) and creates and accesses a database of images, i.e. stored calibration data, including a correcting factor, i.e. transform algorithm, for the imaging devices. 
Amanatullah (U.S. Publication 2017/0312031) teaches a fluoroscopy system comprising a computer including a processor and memory programmed to determine/measure the position of the acetabular cup from images of the surgical field (page 12 paragraph 89).
The references fail to disclose and/or teach the system being programmed to provide a GUI that allows the surgeon to select the type of imaging device and using the calibrating data for the selected imaging device to generate and provide a revised inclination angle. The examiner was unable to find a reference or combination of references that disclose and/or teach all the limitations of the claims 21 and 26 as presented by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775